DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between process and apparatus inventions, as set forth in the Office action mailed on 09/19/2019, is hereby withdrawn and claim 14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Claims 1-9 and 12-15 are pending in the Amendment filed 03/25/2022. The restriction requirement between process and apparatus claims is withdrawn and claim 14 has been rejoined, as set forth above.
The prior art rejections of record are withdrawn in view of Applicant’s amendment to claims 1, 14, and 15, and Applicant’s persuasive arguments. See Response to Arguments below.
Claims 1-9 and 12-15 are allowed. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 03/25/2022, with respect to claims 1, 14, and 15 have been fully considered and are persuasive.  The prior art rejections of record have been withdrawn. 
Applicant argues Koshi et al. (US 20130164943 A1) fails to teach the amended limitation of “wherein the act of cleaning the interior of the exhaust part is performed in a state in which an opening configured to take the substrate into and out of the process vessel is not opened but sealed and in a state in which an exhaust valve, which is installed at a second portion in the exhaust pipe at a more upstream side than the first portion in an exhausting direction in the exhaust pipe and configured to open or close the exhaust pipe, is fully closed to prevent the first cleaning gas from being supplied into the process vessel from the supply port.”, as recited in amended claim 1, 14, and 15. 
In response, this argument is persuasive because Koshi fails to explicitly disclose and further fails to suggest that, during the act of cleaning the interior of the exhaust part, the pressure adjustor 242 is “fully closed to prevent the first cleaning gas from being supplied into the process vessel from the supply port” in either of the First Cleaning Process, which utilizes supply port 305 [para. 0056] or in the Third Cleaning Process which utilizes supply port 306 [para. 0058]. To the contrary, Koshi teaches the pressure adjustor 242 is only blocked (i.e., fully closed) in the Pressure Adjustment Process S40, “while substituting an atmosphere in the process chamber 201 with an inert gas, and pressure in the process chamber 201 is thus returned to normal pressure.” [para. 0052], and not during either the First or Third Cleaning Processes.
For the foregoing reason, the prior art rejections of record are withdrawn.
Allowable Subject Matter
Claims 1-9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art rejections of record are withdrawn in view of Applicant’s amendment to claims 1, 14, and 15, and Applicant’s persuasive arguments. See Response to Arguments above, which illustrate that the closest prior art of record to Koshi et al. (US 20130164943 A1) fails to teach or suggest, alone or in combination, the limitation of “wherein the act of cleaning the interior of the exhaust part is performed…in a state in which an exhaust valve, which is installed at a second portion in the exhaust pipe at a more upstream side than the first portion in an exhausting direction in the exhaust pipe and configured to open or close the exhaust pipe, is fully closed to prevent the first cleaning gas from being supplied into the process vessel from the supply port”, as recited in independent claims 1, 14 and 15, and in conjunction with the other limitations thereof. 
Claims 2-9 and 12-13 are considered allowable based on their dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713